Citation Nr: 0911935	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-03 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Propriety of the declaration of forfeiture of Department 
of Veterans Affairs (VA) benefits in accordance with 38 
U.S.C.A. § 6103 (West 2002).

2.  The appellant's entitlement to service connection for the 
cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
recognized active service from May 1944 until May 1946, and 
died in May 1996.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the Manila VA Regional Office (RO) VA and a 
determination by the VA Compensation and Pension Service.  
The case was before the Board in May 2005, when it was 
remanded for additional development.


FINDINGS OF FACT

1.  The Veteran died in May 1996; his autopsy report and 
laboratory findings pertaining to his death show that he died 
from a severe hemorrhage secondary to a ruptured aortic 
aneurysm that was apparently related to severe aortic 
arteriosclerosis.

2.  In October 2002, the appellant, who has been domiciled in 
the Philippines throughout, submitted a claim for service 
connection for the cause of the Veteran's death.

3.  In support of her claim, the appellant submitted a 
September 30, 1946 letter from Dr. D.T., proprietor of 
Harrison Hospital in Pasay, the Philippines, indicating that 
hospital records show that the Veteran was hospitalized there 
on August 8, 1946 due to hypertension with broncho-pneumonia 
and was subsequently discharged with prescribed medicine on 
September 30, 1946 and thereafter continued to report to the 
hospital for follow-up care.  She also submitted a May 2003 
joint affidavit from two alleged fellow servicemen, A.M. and 
F.R., indicating that on several occasions they witnessed the 
Veteran suffering from severe hypertension to the point where 
they had him lie down and rest until his suffering subsided.

4.  In October 2005, as part of a VA field investigation, 
A.M. stated that he knew F.R. and the notary who notarized 
the 2003 joint affidavit, but had not known the Veteran, and 
had not signed the 2003 joint affidavit.  The VA field 
examiner was unable to interview F.R., who was hospitalized; 
however, F.R.'s nephew stated the signature on the 2003 joint 
affidavit was not F.R.'s signature.  The field examiner was 
unable to interview the notary, who reportedly had left the 
country.

5.  A March 2007 Ink Examination Report notes that forensic 
testing on the September 30, 1946 letter from Dr. D.T. 
revealed that the handwritten portion of the letter was in 
ink from a "rollerball" pen and the rest of the letter was 
produced on an office machine system utilizing back toner; 
because "rollerball" pens were not available prior to the 
1960s and office machines utilizing back toner were not 
available until 1948, it was concluded that the letter could 
not have been prepared on September 30, 1946.

6.  In 2008, the VA Veterans Benefits Administration, 
Compensation and Pension Service, determined that the 
appellant had forfeited all rights, claims and benefits under 
laws administered by the VA based on her claim for service 
connection for the cause of the Veteran's death.

7.  The evidence establishes beyond a reasonable doubt that 
the appellant knowingly assisted in the procurement, 
preparation, and/or presentation of false documentation 
concerning a claim for VA benefits.

8.  The appellant's act of fraud causes her to forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws relating to insurance benefits).





CONCLUSIONS OF LAW

1.  The statutory criteria for forfeiture by reason of fraud 
of the appellant's rights, claims, and benefits under the 
laws administered by VA (except laws relating to insurance 
benefits) have been met beyond a reasonable doubt.  
38 U.S.C.A. § 6103 (West 2002); 38 C.F.R. § 3.901 (2008).

2.  Because of her forfeiture of VA benefits, the appellant 
is precluded from prevailing in her claim of service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§ 6103 (West 2002); 38 C.F.R. § 3.901 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

The Board notes that governing law and regulations provide 
that VA will refrain from or discontinue providing assistance 
in obtaining evidence where the claimant is not entitled to a 
benefit as a matter of law.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. §  3.159(d).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA is not 
applicable in cases where the law as mandated by statute, and 
not the evidence, is dispositive of the claim.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the VCAA 
does not apply in these matters.



II.  Factual Background

The Veteran died in May 1996.  The report of his autopsy and 
laboratory findings pertaining to his death reveal that he 
died from a severe hemorrhage secondary to a ruptured aortic 
aneurysm that was apparently related to severe aortic 
arteriosclerosis.

In October 2002, the appellant submitted a claim for service 
connection for the cause of the Veteran's death.  In support 
of her claim, in May 2003, the appellant submitted a May 2003 
joint affidavit from two fellow servicemen, A.M. and F.R., 
indicating that on several occasions they witnessed the 
Veteran suffering from severe hypertension to the point where 
they had him lie down and rest until his suffering subsided.  
The indicated that they met the appellant in March 2003.  The 
affidavit was notarized by S.R.

The appellant attached a September 30, 1946 dated letter from 
Dr. D.T., proprietor of Harrison Hospital in Pasay, the 
Philippines, to her October 2003 notice of disagreement.  The 
letter indicates that hospital records show that the Veteran 
was hospitalized there on August 8, 1946 due to hypertension 
with broncho-pneumonia and was subsequently discharged with 
prescribed medicine on September 30, 1946 and thereafter 
continued to report to the hospital for follow-up care.  

In October 2005, as part of a VA field investigation, A.M. 
stated that he knew F.R. and the notary who notarized the 
2003 joint affidavit, but had not known the Veteran and had 
not signed the 2003 joint affidavit.  The VA field examiner 
was unable to interview F.R., who was in intensive care in 
the hospital; F.R.'s nephew stated the signature on the 2003 
joint affidavit was not F.R.'s signature.  

The VA Field Examination report notes that Harrison Hospital 
had been demolished 30 years earlier, and Dr. D.T had been 
dead for many years (if he were alive he would be more than 
100 years old).  His son, Dr. F.T., operated a clinic next 
door to the hospital.  It was noted that the home address 
that the appellant had provided to VA was the same as Dr. 
F.T.'s clinic.  Dr. F.T.'s clinic was padlocked and appeared 
to no longer be in operation.  Two local residents informed 
the field examiner that Dr. F.T. had been using the clinic as 
a front for assisting claimants for VA benefits.  These 
residents also stated that they did not know the appellant 
and had no knowledge of her living at the clinic.

A March 2007 Ink Examination Report notes that forensic 
testing on the September 30, 1946 dated letter from Dr. T. 
revealed that the handwritten portion of the letter was 
produced from ink from a "rollerball" pen and the rest of 
the letter was produced on an office machine system utilizing 
back toner.  Because "rollerball" pens were not available 
prior to the 1960s and office machines utilizing back toner 
were not available until 1948, it was concluded that the 
letter could not have been prepared on September 30, 1946.

In an October 2007 statement, the appellant explained that 
she had no intention of defrauding the government.  She 
related that she found the letter from Dr. D.T. in the 
Veteran's files, and merely forwarded it on to VA.  She also 
stated that she was present when A.M. signed the May 2003 
joint affidavit.  

In 2008, the VA Veterans Benefits Administration, 
Compensation and Pension Service, determined that the 
appellant had forfeited all rights, claims and benefits under 
laws administered by the VA based on her claim for service 
connection for the cause of the Veteran's death.

III.  Forfeiture

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 C.F.R. 
§ 3.901.

A forfeiture action is an adversarial process initiated by 
VA.  The Court held, in essence, that this process required 
the application of a "beyond a reasonable doubt standard" to 
declare a forfeiture.  See Trilles v. West, 13 Vet. App. 314, 
320-22, 326-27 (2000).  The determination of whether the 
appellant knowingly submitted false or fraudulent evidence to 
VA is a question of fact.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997).

The evidence establishes, beyond a reasonable doubt, that the 
appellant knowingly and actively participated in the 
preparation, procurement, and/or presentation of evidence 
that she knew to be false, in pursuit of her applications for 
VA benefits.  She submitted (to VA) fraudulent evidence in 
the form of a joint affidavit prepared for A.M. and F.R., who 
certified that on several occasions during his military 
service, they witnessed the Veteran suffering from severe 
hypertension to the point where they had him lie down and 
rest until his suffering subsided.  However, when interviewed 
by VA, A.M. denied knowing the Veteran or signing the 2003 
joint affidavit, and F.R.'s nephew certified that F.R.'s 
purported signature on the 2003 joint affidavit was 
fraudulent (not his signature).  The appellant submitted 
additional fraudulent evidence in the form of a letter 
purportedly dated September 30, 1946 letter which indicates 
that the Veteran was hospitalized on August 8, 1946 due to 
hypertension with broncho-pneumonia and was subsequently 
discharged with prescribed medicine on September 30, 1946, 
and thereafter continued to report to the hospital for 
follow-up care; forensic testing revealed that this letter 
could have been prepared no earlier than the 1960's.  
Finally, the fact that the appellant reported her home 
address to be the same as that of a known claims fixer, Dr. 
F.T., is not lost on the Board.

In her defense, the appellant maintains that she merely found 
the September 1946 letter in the Veteran's files.  To the 
extent that the appellant seeks to shift blame for the 
falsified documents, the Board readily acknowledges the role 
of that a claims fixer may have had in the submission of 
fraudulent evidence in pursuit of VA benefits; however, this 
does not absolve the appellant of her responsibility in the 
matter.  Notably, the appellant signed the May 2003 and 
October 2003 cover letters that accompanied the fraudulent 
evidence in this case.  Despite her contentions to the 
contrary, the record suggests that she was a more active 
participant in the claims process than she would have the 
Board believe.  Notwithstanding, the law is clear that the 
appellant need only to have assisted in, or agreed to, the 
false statement.  See 38 U.S.C.A. § 6103(a).  Assuming for 
argument's sake that the appellant did not know of, or agree 
to, the false statements submitted in conjunction with her 
claim for VA death benefits, the fact they were submitted 
under her signature is enough to establish that she assisted 
in their inclusion in the claims process.  She does not deny 
that she signed her submissions to VA.

After reviewing the facts in their entirety, the Board is 
unable to find any reasonable doubt to resolve in the 
appellant's favor.  Her self-serving statements are the only 
evidence in support of her contentions.  The Board finds 
that, absent any countervailing evidence, this evidence 
establishes beyond a reasonable doubt that the appellant, 
through Dr. F.T., a well known claims fixer, submitted 
fraudulent evidence in pursuit of VA benefits.  

For the foregoing reasons, the Board concludes that the 
forfeiture of eligibility for VA benefits that was declared 
against the appellant in accordance with 38 U.S.C.A. § 
6103(a) was proper.

IV.  Cause of Death

Because of the above finding of forfeiture of VA benefits due 
to fraud, the appellant is, by statute, precluded from 
establishing service connection for the cause of the 
Veteran's death; therefore, her claim for such benefit must 
be denied by operation of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (holding that, when the law in a case is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law).


ORDER

The appeal challenging the propriety of the forfeiture of VA 
benefits declared against the appellant under 38 U.S.C.A. 
§ 6103(a) is denied.

The appellant's claim of service connection for the cause of 
the Veteran's death is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


